Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on 11/26/2019. Claims 1-7 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Objections
Claim 1, 6 and 7 are objected to because of the following informalities:  The format of an independent claim should be written as following: 
A claim in a utility application or patent has three (3) parts:
1. Preamble: Provides context for the claimed invention, Language of a preamble may or may not limit the claimed invention.
2. Transitional phrase: Establishes whether the claim is “open,” “closed” or “partially open”, In other words, the degree to which a claim is limited to only those, elements recited in the claim body
3. Claim body: Recites the limitations (structure and/or acts in clear, full, concise terms) necessary to define the invention
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-5 and 7 are directed to a controller for a vehicle; however, the body of the claims appear to further directed to the vehicle instead of the controller. Furthermore, it appears that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. 

The term “some of the braking” in claims 2, 4 and 5 is a relative term which renders the claim indefinite. The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Toyota et al. US2006/0196712 (“Toyota”) in view of Tabata et al. US2008/0076623 (“Tabata”).

Regarding claim(s) 1, 6, 7. Toyota discloses a controller for a vehicle, wherein the vehicle includes a prime mover that drives a front wheel and a prime mover that drives a rear wheel, one of the prime mover that drives the front wheel and the prime mover that drives the rear wheel is referred to as a first prime mover and the other one of the prime mover that drives the front wheel (FIG. 16 is a schematic diagram showing a system of a front-wheel-drive-based four-wheel drive hybrid electric vehicle with a regenerative braking control apparatus in accordance with a second embodiment.) and 
the prime mover that drives the rear wheel is referred to as a second prime mover (Third motor generator MG3 is controlled by applying a three phase alternating current generated by a rear power control unit 3R in accordance with a control command from motor generator controller 2.), and the controller is configured to execute: 
a process for generating, when a required torque required for a drive wheel of the vehicle is a braking torque, the braking torque from the first prime mover (para. 37, e.g. The components 2, 3, 4, MG1, MG2, TM, OS, CB serve as a regenerative braking unit arranged to produce a regenerative braking effort for the vehicle.); 
Toyota does not explicitly disclose:

Tabata teaches another torque control method for hybrid vehicle and a torque limit process for limiting, when the required torque changes from the braking torque to a driving torque, an increase in the driving torque generated from the first prime mover during a set period (para. 230-para. 231. For example, the assisting torque calculating means 106 obtains, as the assisting length of time, a period of time during which the engine-torque-restriction determining means 104 has an affirmative determination that the engine torque T.sub.E is being restricted by the engine torque restricting means 100 and the engine-torque-restriction determining means 104 has determined that the engine torque T.sub.E is being restricted by the engine torque restricting means 100, the assisting torque control means 102 commands the hybrid control means 52 to perform the engine assisting operation for assisting the engine 8, such that the second electric motor M2 provides the assisting torque As calculated by the assisting torque calculating means 106, ) and a process for generating, from the second prime mover that does not generate the braking torque, the driving torque required during execution of the torque limit process (i.e. when the driving torque is required the braking torque does not generate, FIG. 21 is a time chart for explaining the engine assisting operation illustrated in the flow chart of FIG. 20, in the event of almost concurrent occurrence of switching of the vehicle drive mode from the motor drive mode to the engine drive mode due to a large amount of operation of the accelerator pedal).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Toyota by incorporating the applied teaching of Tabata to improve fuel economy in hybrid vehicle.

Regarding claim(s) 2, 3. Toyota discloses wherein the controller is configured to execute a process for generating some of the braking torque from the first prime mover and generating the remaining braking torque from the second prime mover when an absolute value of the braking torque exceeds a set threshold value (Para. 72, e regenerative braking control apparatus wherein the control unit (5, 6) is configured to perform the following: adjusting an upper limit (REGELIM) to decrease with an increase in the wheel speed deviation (ESTUNDER); and limiting the regenerative braking effort with the upper limit (REGELIM).).

Regarding claim(s) 4, 5. Toyota discloses wherein the controller is configured to execute: a process for calculating an operation braking torque that is a braking torque corresponding to an operation amount of a brake pedal in a case in which the brake pedal is operated while the vehicle is traveling (para. 523, e.g. t step S1, brake controller 5 determines whether or not a slowdown request is present by depressing the brake pedal or by releasing the accelerator pedal. When the answer to step S1 is affirmative (YES), the routine proceeds to step S2. On the other hand, when the answer to step S1 is negative (NO), the operation of determination at step S1 is repeated); and a process for generating some of the braking torque of the operation braking torque from the second prime mover and generating the remaining braking torque from the first prime mover after the brake pedal starts to be operated (Para. 78, e.g. Differential mechanism 45 may be a normal differential arranged to distribute the driving/braking power produced by third motor generator MG3 equally to left and right rear wheels 48 and 49, or may be a mechanism arranged to distribute the driving/braking power produced by third motor generator MG3 to left and right rear wheels 48 and 49 with a variable distribution ratio adjusted according to a desired distribution ratio.)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666